Judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of a violation of section B32-149.0 of the Administrative Code of the City of New York (making false representations regarding the .quality and value of goods while offering the same for sale at auction), unanimously affirmed. The trier of the facts was free to find the facts to be as testified to by the complaining witness, and the finding of guilty, upon all the proof in this record, may not be said to lack support of the necessary proof establishing *1007guilt beyond a reasonable doubt. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.